Case 2:21-cv-00480-CJC-DFM Document 10 Filed 03/01/21 Page 1 of 1 Page ID #:20


                                                                         JS-6


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



  RICHARD MESA,                          No. CV 21-00480-CJC (DFM)

           Petitioner,                   JUDGMENT

                 v.

  B. CATES, Warden,

           Respondents.



       Pursuant to the Order Summarily Dismissing Petition for Lack of
 Jurisdiction,
       IT IS ADJUDGED that that the petition is summarily dismissed.



  Date: March 1, 2021                     ___________________________
                                          CORMAC J. CARNEY
                                          United States District Judge
